Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ABERDEEN FUNDS Aberdeen Tax-Free Income Fund Class X Shares Class Y Shares Supplement to the Aberdeen Funds Fixed Income Series Prospectus and Statement of Additional Information dated June 23, 2008 The Board of Trustees of Aberdeen Funds has approved a proposal to convert all Class X shares and Class Y shares of the Aberdeen Tax-Free Income Fund (the Fund) into Class D shares of the Fund. Class D shares currently have lower operating expenses than Class X and Class Y shares. Unlike Class X and Class Y shares which are subject to a contingent deferred sales charge, Class D shares are subject to a maximum 4.5% front-end sales charge. Class D shares received as a result of this conversion will not be subject to the front-end sales charge. For more information on the fees and expenses of Class D shares, please see Section 1- Aberdeen Tax Free Income Fund Summary and Performance -Fees and Expenses in the Funds Prospectus. The conversion is expected to take place on or about November 28, 2008. Upon conversion of the shares, the Fund will cease to offer Class X and Class Y shares. The conversion is not considered a purchase and sale of shares and, therefore, generally should not result in a taxable event for federal income tax purposes. Additional copies of the Prospectus and Statement of Additional Information may be obtained by calling Aberdeen Funds Shareholder Services at 866-667-9231. THIS SUPPLEMENT IS DATED OCTOBER 27, 2008. Please keep this supplement for future reference.
